Appeal (1) from an order dated August 20, 1957 (a) granting respondent’s motion to examine appellant before trial in accordance with a notice to examine and to strike out appellant’s answer if he fail to appear for examination, and (b) denying appellant’s cross motion *789to vacate the notice and (2) from so much of an order dated November 6, 1957 as (a) adheres, on reargument, to the original decision directing appellant to appear for examination before trial in New York City, (b) denies, on renewal, appellant’s cross motion to vacate the notice, and (e) denies appellant’s motion to modify the order dated August 20, 1957 insofar as it directs his attendance in New York City. Order dated November 6, 1957 insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated August 20, 1957 dismissed, without costs, as academic.
Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.